CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-076, concluding that STUART D. FELSEN of RANDOLPH, who was admitted to the bar of this State in 1993, should be reprimanded for violating RPC 7.1(a)(1) (making false or misleading communications about the lawyer or his services), RPC 7.1(a)(3) (making false or misleading communications by comparing the lawyer’s service with other lawyers’ services), RPC 7.5(a) (improperly using a law firm name that does not include the full or last name of one or more of the lawyers in the firm or office), RPC 7.5(d) (prohibiting lawyers from stating that they practice in a partnership where the attorneys do not share the responsibility and liability for the firm’s performance of legal services), and Attorney Advertising Guideline 1 (failing to include a bona fide street address of the law firm), and good cause appearing;
It is ORDERED that STUART D. FELSEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.